—In an action to recover damages for medical malpractice, etc., the defendant Maria London appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated September 15, 1998, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The appellant Maria London made out a prima facie case for summary judgment dismissing the complaint insofar as asserted against her. The plaintiffs’ opposition papers failed to raise an issue of fact. Accordingly, the appellant’s motion should have been granted. Sullivan, J. P., Joy, Krausman and Luciano, JJ., concur.